Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 12/28/2020.
In accordance with Applicant’s amendment, claims 2-3, 5, 9-10, 22-24, 28-29, and 31-32 are amended.  Claims 2-3, 5-11, and 22-32 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2020 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The 35 U.S.C. §103 rejection of claims 2-3, 5-11, and 22-32 is withdrawn in response to applicant’s amendment.

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 2-3, 5-11, and 22-32 (Remarks at pgs. 12-17) have been considered, but are not persuasive.
Applicant first argues under Step 2A Prong One of the eligibility inquiry that “Claim 2 does not fall within any of the enumerated groupings of abstract ideas” (Remarks at pg. 13).  The Examiner respectfully disagrees.
In response, the Examiner maintains the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” set forth in the 2019 PEG since the claims recite limitations covering 
Similarly, the steps for determining a readiness score and calculating a detriment score along with the subsequent step for receiving a request, in the absence of the generic computer recited in the claims for performing these steps, could be performed in human mind or with the aid of pen and paper via human observation, evaluation, judgment, or opinion, and therefore fall under the “Mental Processes” abstract idea group since the recited steps, absent the general purpose computer.
Applicant suggests that claim 2 should be found eligible for reasons similar to those set forth in the eligibility rationale of the claims addressed in Example 42 from the “Subject Matter Eligibility Examples: Abstract Ideas” (published 01/07/2019), arguing that “Like the claims in Example 42, claim 2 recites a combination of elements related to automatically generating a message based on information that was input by a user,” and that “the aforementioned elements reduce the number of reallocations that are performed that may be subsequently revoked as a result of the detriment caused, which greatly reduced the resource usage across multiple devices and machinery” (Remarks at pg. 14).

The data/information elements processed in exemplary claim 2 (e.g., readiness score, detriment score, request input, first quantity) are not modified, updated, reconfigured, or otherwise converted into another format, but instead are merely used in their original form pursuant to displaying a fulfillment indicator, which is presumably used to aid a human user in making an informed decision (See, e.g., paragraphs [0003] and [0016] of the Specification:  e.g., “the asset allocation evaluation system acts as a decision-making tool for a user to evaluate the benefits and detriments associated with allocating an asset (physical supplies or personnel) to a location”), which is neither a technical improvement nor conceptually similar to the technique in claim 1 of Example 42.  Moreover, the generically recited additional elements directed to one or more processors or a machine, memory storing instructions user interface, and input element are recited at a high level of generality and merely serve to tie the invention to a particular technological environment, which is not enough to amount to a practical application.  See MPEP 2106.05(f)/(h).
In contrast to claim 1 of Example 42, which was deemed eligible under Step 2A Prong Two by providing additional elements providing “a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user,” Applicant’s claims do not appear to provide an analogous technological improvement, but instead merely invoke a generic computer as a tool, such that, even assuming arguendo that an improvement was achieved, such as by calculating readiness/detriment scores faster in order to provide a fulfillment indicator (to aid a human user in decision-making), such an improvement would, at most, represent an improvement to a business process for making asset allocation decisions aided by nominal involvement of a generic computer, and therefore any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Applicant next argues under Step 2A Prong Two that “claim 2 includes additional elements that integrate the exception into a practical application” and cites the October 2019 Update  while arguing that the claims were not properly analyzed because they additional element were allegedly not evaluated together with the elements of the judicial exception (Remarks at pg. 14),  The Examiner respectfully disagrees.
In response, the Examiner notes that the §101 rejection noted that “when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.”  In contrast to the Bascom decision, which is discussed in the portion of the October 2019 Update cited by Applicant, Applicant’s claims have not been shown to provide an improvement to technology, which in Bascom pertained to a filtering tool “installed at a specific location, remote from end-users, with customizable filtering features specific to each end user which provided both the benefits of a filter at a local computer on an ISP server.”  Applicant’s claims, unlike the claims in Bascom that required a remote ISP server and related architecture for filtering content, are performed with a generic computer (along with its processor, memory, and user interface).
When considered as a whole, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  This is evidenced in paragraph [0003] of Applicant’s Specification, which suggests that elimination of “many steps” performed by a user is a desired pursuit, which is not reasonably equated with an improvement to the computer itself.  Notably, paragraph [0085] of Applicant’s Specification suggests that virtually any device under the sun can be used to implement the claimed invention, e.g., “The machine 1200 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a cellular telephone, a smart phone, a set-top box (STB), a personal digital assistant (PDA), a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 1224, sequentially or otherwise, that specify actions to be taken by that machine.”  Applicant’s Specification does not describe any discernible advantages to any of the litany of devices cited as being capable of implementing the invention.
Furthermore, none of the additional elements (i.e., server system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, causes the machine to perform operations; a user interface presented by a client device; an input element; non-transitory computer-readable medium), even when taken in combination with the steps reciting the abstract idea, have been shown to provide an improvement to the functioning of a computer or to any other technology or technical field, apply the exception with a particular machine, apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, effect a transformation of a particular article to a different state or thing, or apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(a)-(c), (e).  Accordingly, the additional elements recited in Applicant’s claims have not been shown to integrate the abstract idea into a practical application.
Applicant further suggests that the “additional elements of claim 2 integrate the alleged abstract idea of ‘moving assets from one location to another’ into a very specific practical application”  (Remarks at pg. 16).
In response, the Examiner emphasizes that eligibility under §101 does not hinge on the specificity in performing operations recited in the claims, even if such specificity is deemed as novel, nonobvious, and or innovative.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
As a further rebuttal of Applicant’s suggestion that limitations allegedly amounting to a “very specific practical application” should be eligible based thereon, Applicant is invited to consider exemplary claim 12 in the Electric Power Group decision, wherein the Federal Circuit agreed that the claim was abstract notwithstanding extensively claimed details concerning the type of data collected and analyzed and presentation of specific results, all with a high level of specificity, yet such a specific sequence of steps did not confer eligibility on the claims.
Applicant next argues under Step 2B that “Claim 2 includes specific limitations other than what is well-understood, routine and conventional in the field that confine claim 2 to a particular useful application” (Remarks at pg. 16, last paragraph).
However, the limitations suggested by applicant as being “other than what is well-understood, routine and conventional” fall within the scope of the abstract idea itself (e.g., use of a model distribution that specifies quantity of an asset, calculate a detriment score) such that, even if novel, nonobvious, innovative, or otherwise not well-understood, routine, and conventional, these limitations would not be enough to confer eligibility.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Applicant further argues that “These limitations provide a technical improvement by reducing resource usage” (e.g., computing resources) by allegedly reducing the number of reallocations that are performed (Remarks at pg. 17).
In response, the Examiner emphasizes that Applicant’s Specification does not appear to support a solution directed toward a technical improvement for reducing the usage of computing resources.  At most, the Specification at paragraph [0084] suggests that computing resources may be reduced as compared to systems/machines “that lack the structures discussed herein or are otherwise unable to perform the functions discussed herein.”  However, this is a conclusory assertion lacking in any nexus as between the alleged improvement and the claim feature(s) accomplishing such an improvement, and such a line of reasoning merely suggests that a computer programmed to perform the claimed functions somehow uses fewer resources than a computer not programmed to perform the claimed functions.  However, it is unclear how programming a computer to perform the claim steps leads to the utilization of fewer resources, nor has applicant shown how any form of technical improvement is achieved by programming a computer to perform the abstract idea since the claims have not been shown to result in any discernible technical change to the server, processor, etc. beyond their use as tools to perform the claim steps.  Thus, invoking a generic computer as a tool, without effecting an improvement to the computer or to another technology, is not sufficient to confer eligibility.  See, e.g., Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  
 Lastly, even assuming arguendo that an improvement is achieved by the claims, this would amount, at most, to an improvement in a business process for reallocating quantities of assets or perhaps an improvement in the human decision-making process associated therewith, which does not amount to a technological improvement such as an improvement to a rubber molding process as in Diamond v. Diehr, 450 U.S. 175 (1981), an improvement to digital halftoning techniques as in Research Corp. Tech. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), or “a specific improvement to the way computers operate” as noted in Enfish.  Therefore, any improvement achieved by the claims in the form of automating manual activities such as, e.g., eliminating steps that would otherwise be performed by a user pursuant to making an informed decision concerning asset reallocation amounts, would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
For the reasons above, Applicant's arguments concerning the §101 rejection are not persuasive and the rejection is therefore maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-3, 5-11, 22-23, and 28-31 are rejected on the ground of nonstatutory double patenting over claims 1-2, 4-7, 10-12, 15, and 18-19 of U.S. Patent No. 10,380,522 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. as filed on 12/18/2020
Claims of US Pat. No. 10,380,522
2
1
3
1
5
4
6
5
7
6
8
7
9
2
10
10
11
1
22
11
23
11
28
12
29
18
30
15
31
19


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,380,522 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3, 5-11, and 22-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 2-3, 5-11, and 22-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”). 
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed system (claims 2-3 and 5-11), method (claims 22-30), and non-transitory computer-readable storage medium (claims 31-32) are directed to potentially eligible categories of subject matter (i.e., machine, process, and article of manufacture), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations covering business/commercial activity as well as the fundamental economic practice of moving assets from one location to another location; and furthermore fall under the “Mental Processes” abstract idea group since the recited steps, absent the general purpose computer, could be performed in human mind or with the aid of pen and paper via human observation, evaluation, judgment, or opinion.  The limitations reciting the abstract idea, as recited in exemplary claim 2, are:  determining… a readiness score associated with a request location based on a comparison of a scheduled quantity of an asset type at the request location and a historic demand quantity of the asset type at the request location; in response to determining that the readiness score associated with the request location transgresses a threshold readiness score, automatically causing display of an alert notification within…the alert notification indicating being…an indicator of a deficiency in the scheduled quantity of the asset type at the request location determined based on the comparison of the scheduled quantity to the historic demand quantity; calculating a detriment score associated with reallocating a first quantity of the asset type from a source location to the request location, wherein the detriment score is calculated based on a model distribution that specifies a baseline quantity of the asset type associated with the source location, the detriment score providing a measure of detriment to the source location caused by reallocation of the first quantity of the asset type from the source location to the request location; causing display of the detriment score within the …, the detriment score displayed along with an … for initiating a request to reallocate first quantity of the asset type from the source location to the request location; receiving… a request submitted …, the request indicating a requested quantity of the asset type to be allocated to the request location from a source location; based on the request, causing…display a fulfillment indicator to indicate a portion of the deficiency in the scheduled quantity of the asset type at the request location that is fulfilled based on reallocation of the first quantity of the asset type from the source location to the request location.  Claims 22 and 31 recite substantially similar limitations as those recited in claim 2, and are therefore found to recite the same abstract idea as claim 2.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to:  a server system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, causes the machine to perform operations; a user interface presented by a client device; an input element; non-transitory computer-readable medium.  These elements fail to integrate the abstract idea into a practical application for the following reasons: These elements merely describe the use of generic computing elements (and its interface) to perform the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Although the input element and display activities are addressed as part of the abstract idea in the analysis under Step 2A Prong One above, even if considered as additional elements, such as by requiring a user interface of a computer to facilitate the input and display activities, the input element and display limitations nevertheless fail to integrate the abstract idea into a practical application because they amount to extra-solution data gathering and output activities (MPEP 2106.05(g)), and moreover, these features require, at most, a user interface of a generic computer which, as noted above, is not sufficient to amount to a practical application.  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements considered under Step 2B are directed to:  a server system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, causes the machine to perform operations; a user interface presented by a client device; an input element; non-transitory computer-readable medium.  These elements merely serve to tie the idea to a particular operating environment (computer-based operating environment), and do not yield an improvement to the computer or to any technology.  In addition, Applicant's Specification describes a litany of electronic devices that may be used to implement the claimed invention, and suggests that virtually any computing device under the sun may be used to implement the claimed invention: (See, e.g., Specification at paragraph 85: “The machine 1200 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a cellular telephone, a smart phone, a set-top box (STB), a personal digital assistant (PDA), a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 1224, sequentially or otherwise, that specify actions to be taken by that machine.”  Applying the abstract idea using these generic computing elements is not sufficient to amount to significantly more.  
Although the input element and display activities are addressed as part of the abstract idea in the analysis under Step 2A Prong One above, even if considered as additional elements, such as by requiring a user interface of a computer to facilitate the input and display activities, the input element and display limitations are not sufficient to amount to amount to significantly more since they require, at most, an interface of a generic computer.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Accordingly, the additional elements tying the abstract idea to a computer/network based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims include the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the generic concept and are thus directed to the abstract idea itself when evaluated under Step 2A Prong One, or include additional elements that fail to integrate the judicial exception into a practical application under Step 2A Prong Two and fail to add significantly more to the claim when analyzed under Step 2B of the eligibility inquiry.
In particular, dependent claims 3/23/32 are directed to details for displaying the detriment score with an identifier of the source location step within the user interface that, when evaluated under Step 2A Prong One, merely provide additional details of the abstract idea itself, along with a display step and user interface that amount to insignificant extra-solution activity and which require, at most, a generic computer and its interface which, as noted above in the discussion of the independent claims, is not enough to integrate the judicial exception into a practical application or to add significantly more.  Similarly, the step for displaying output is insignificant extra-solution output activity that fails to amount to a practical application and which relies, at most, on an interface of a generic computer, which is not enough to amount to a practical application or add significantly more to the abstract idea itself, as noted above in the discussion of the independent claims.  Dependent claims 5-11 and 24-30 are similarly directed to additional details that serve to narrow the abstract idea, though even if the calculating steps/details recited in these claims are not considered part of the abstract idea itself, at most the calculating amounts to additional mathematical calculations, which are recognized as abstract and thus insufficient to render the claims as non-abstract.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).  Similar to the finding in claims 3/23/32 the presentation activity recited in claims 9/28 is post-solution output activity that fails to amount to a practical application and which relies, at most, on an interface of a generic computer, which is not enough to amount to a practical application or add significantly more beyond the abstract idea itself, as noted above in the discussion of the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Allowable over the prior art
Claims 2-3, 5-11, and 22-32 are allowable over the prior art.  With respect to independent claims 2/22/31, although the prior art has been shown to teach features for determining a readiness score associated with a request location based on a comparison of a scheduled quantity of an asset type at the request location and a historic demand quantity of the asset type at the request location; in response to determining that the readiness score associated with the request location transgresses a threshold readiness score, automatically causing display of an alert notification within a user interface presented by a client device, the alert notification being displayed in the user interface with an indicator of a deficiency in the scheduled quantity of the asset type at the request location determined based on the comparison of the scheduled quantity to the historic demand quantity (as noted in the Non-Final rejection mailed 09/18/2020), the prior art of record does not teach applying these algorithms as recited in the claims when combined with the feature of: calculating a detriment score associated with reallocating a first quantity of the asset type from a source location to the request location, wherein the detriment score is calculated based on a model distribution that specifies a baseline quantity of the asset type associated with the source location, the detriment score providing a measure of detriment to the source location caused by reallocation of the first quantity of the asset type from the source location to the request location; and causing display of the detriment score within the user interface presented by the client device, the detriment score displayed along with an input element for initiating a request to reallocate first quantity of the asset type from the source location to the request location, as recited and arranged in combination with the other limitations of independent claims 2/22/31, thus rendering claims 2/22/31 and their dependent claims as allowable over the prior art.  The claims are not in condition for allowance, however, because claims 2-3, 5-11, and 22-32 stand rejected under 35 USC §101 and claims 2-3, 5-11, 22-23, and 28-31 are also subject to a double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill (US 2016/0071138): discloses asset repositioning features in pursuit of providing a solution for ensuring the return of a rental article to an alternate, preferable rental article-dispensing kiosk in order to, for example, satisfy a higher demand market or to lower overhead costs incurred by field operations support and logistics (at least paragraph 9).
Meunier (US 2002/0186144): discloses a system/method for automating a vehicle rental process, including features for compensating for a shortage in one class of vehicles against another (at least paragraphs 19, 200, 239-241, and 424).
Soutter et al. (US 2015/0339595): discloses features for balancing a fleet of movable assets.
Noble et al. (US 2007/0038506): discloses features for arranging for movement of goods from a first to a second location, including automatically displaying alert notifications within a user interface presented by a client device (pars. 170-174, 267, 269, 278, 285, and Fig. 76).
Knight et al. (US 2014/0122178): discloses features for optimizing new vehicle inventory for a car dealership.
Glustrom et al. (US Patent No. 8,650,101): discloses a system for material and asset movement within organizational infrastructures.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/22/2021